MICKLE, Judge.
This appeal is from an order granting summary judgment in a negligence action. Prior to the hearing on the motion for summary judgment, Appellant filed an affidavit from an expert in safety engineering. The statements and conclusions in the affidavit create disputes regarding genuine issues of material fact in the case. Accordingly, we reverse the order granting summary judgment. See Williams v. Bevis, 509 So.2d 1304 (Fla. 1st DCA 1987) (summary judgment can only be granted if the facts are so crystallized that there is not the slightest doubt as to any issue of material fact); Holl v. Talcott, 191 So.2d 40 (Fla.1966) (summary judgment procedures should be applied with special caution in negligence actions).
REVERSED.
BOOTH and KAHN, JJ., concur.